                 Case 18-12491-CSS               Doc 305
                                                     299        Filed 12/13/18
                                                                      12/12/18        Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al., : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Robert C. Yan, Esq., of Otterbourg, P.C., to represent the Melanie L. Cyganowski, the
Patient Care Ombudsman, in this action.

Dated: December 12, 2018
       Wilmington, Delaware
                                                              /s/ Natasha M. Songonuga
                                                              Natasha M. Songonuga (No. 5391)
                                                              GIBBONS P.C.
                                                              300 Delaware Avenue, Suite 1015
                                                              Wilmington, DE 19801-1671
                                                              Telephone: (302) 518-6324
                                                              Email: nsongonuga@gibbonslaw.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York [admitted
to practice before the U.S. Supreme Court, and the U.S. District Court for the Northern, Southern, and Eastern Districts
of New York] and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: December 12, 2018                                      /s/ Robert C. Yan
                                                              Robert C. Yan, Esq.
                                                              Otterbourg, P.C.
                                                              230 Park Avenue
                                                              New York, N.Y. 10169
                                                              Telephone: (212) 905-3605
                                                              Email: ryan@otterbourg.com

                                      ORDER GRANTING MOTION
         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.



          Dated: December 13th, 2018
                                                         CHRISTOPHER S. SONTCHI
          Wilmington, Delaware
                                                         UNITED STATES BANKRUPTCY JUDGE
